Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 1 of 17




          EXHIBIT A
         Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 2 of 17




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


 WSOU INVESTMENTS, LLC d/b/a                           §
 BRAZOS LICENSING AND                                  §
 DEVELOPMENT,                                          §   CIVIL ACTION NO. 6:20-cv-476-ADA
                                                       §
          Plaintiff,                                   §      JURY TRIAL DEMANDED
                                                       §
 v.                                                    §
                                                       §
 DELL TECHNOLOGIES INC., DELL                          §
 INC., AND EMC CORPORATION,                            §
                                                       §
          Defendants.
                                                       §
          Defendants

                 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”

or “Plaintiff”), by and through its attorneys, files this First Amended Complaint (“Amended

Complaint” or “Complaint”) for Patent Infringement against Dell Technologies Inc., Dell Inc.,

and EMC Corporation (collectively, “Defendants”) and alleges:

                                   NATURE OF THE ACTION

         1.      This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                           THE PARTIES

         2.      Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas

76701.

         3.      On information and belief, defendant Dell Technologies Inc. is a Delaware

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682.



                                                   1
        Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 3 of 17




       4.      On information and belief, defendant Dell Inc. is a Delaware corporation with a

principal place of business at One Dell Way, Round Rock, Texas 78682. Dell Inc. is wholly

owned by its corporate parent, Dell Technologies Inc.

       5.      On information and belief, defendant EMC Corporation is a Massachusetts

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682.

EMC Corporation is wholly owned by its corporate parent, Dell Technologies Inc.

                                 JURISDICTION AND VENUE

       6.      This is an action for patent infringement which arises under the Patent Laws of

the United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

       7.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       8.      This Court has specific and general personal jurisdiction over each defendant

pursuant to due process and/or the Texas Long Arm Statute, because each defendant has

committed acts giving rise to this action within Texas and within this judicial district. The

Court’s exercise of jurisdiction over each defendant would not offend traditional notions of fair

play and substantial justice because each defendant has established minimum contacts with the

forum. For example, on information and belief, each defendant has committed acts of

infringement in this judicial district, by among other things, selling and offering for sale products

that infringe the asserted patent, directly or through intermediaries, as alleged herein.

       9.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b). Each defendant has established places of business in the Western District of

Texas. Each defendant is registered to do business in Texas. Upon information and belief, each




                                                  2
        Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 4 of 17




defendant has transacted business in this District and has committed acts of infringement in this

District.

                             COUNT ONE - INFRINGEMENT OF
                                U.S. PATENT NO. 7,565,435

        10.    Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

        11.    On July 21, 2009, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 7,565,435 (“the ‘435 Patent”), entitled “Method for Obtaining the Best

Connectivity Achievable Within Virtual Local Area Networks.” A true and correct copy of the

‘435 Patent is attached as Exhibit A to this Complaint.

        12.    Brazos is the owner of all rights, title, and interest in and to the ‘435 Patent,

including the right to assert all causes of action arising under the ‘435 Patent and the right to any

remedies for the infringement of the ‘435 Patent.

        13.    Defendants make, use, sell, offer for sale, import, and/or distribute in the United

States, including within this judicial district, products such as, but not limited to, networking

switches, including but not limited to, PowerSwitch N Series switches (collectively, the

“Accused Products”).

        14.    The Accused Products support bridging using the Multiple Spanning Tree

(MSTP) protocol. In an MSTP-based computer network, they may be configured to have bridge

ports communicating by forwarding data frames to bridge ports found in other network devices.




                                                  3
       Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 5 of 17




https://www.dell.com/support/article/us/en/04/sln316270/dell-emc-powerswitch-n-series




https://www.dell.com/support/article/en-us/how10525/how-to-manage-multiple-spanning-tree-
mstp-using-command-line-on-dell-networking-powerconnect-campus-switches?lang=en




https://cc.cnetcontent.com/inlinecontent/mediaserver/len/bf8/bd5/bf8bd5f94d05419098c68e7537
96699e/original.pdf




                                              4
       Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 6 of 17




https://cc.cnetcontent.com/inlinecontent/mediaserver/len/bf8/bd5/bf8bd5f94d05419098c68e7537
96699e/original.pdf

       15.    The Accused Products may be configured with multiple spanning-tree instances

(MSTIs) having a topology covering the topology of desired virtual local area networks

(VLANs).




                                               5
       Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 7 of 17




https://cc.cnetcontent.com/inlinecontent/mediaserver/len/bf8/bd5/bf8bd5f94d05419098c68e7537
96699e/original.pdf




https://cc.cnetcontent.com/inlinecontent/mediaserver/len/bf8/bd5/bf8bd5f94d05419098c68e7537
96699e/original.pdf

       16.     The Accused Products assign a VLAN membership on ports to create a VLAN

member set which is part of the active spanning tree protocol topology. Further, the active

VLAN member sets indicate the ports within one of the MTSIs for forwarding data traffic

destined to members of the associated VLAN.


                                                6
        Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 8 of 17




https://cc.cnetcontent.com/inlinecontent/mediaserver/len/bf8/bd5/bf8bd5f94d05419098c68e7537
96699e/original.pdf




https://cc.cnetcontent.com/inlinecontent/mediaserver/len/bf8/bd5/bf8bd5f94d05419098c68e7537
96699e/original.pdf

        17.     The Accused Products may be configured to set a relatively higher path cost of

one of the ports of a device within the MSTI (for example when the port is not part of a member

set or so as to discourage data frames from forwarding on the non-VLAN membership ports) and

set a relatively low path cost(for example, to promote forwarding of traffic data from designated

or active ports).




                                                7
       Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 9 of 17




https://cc.cnetcontent.com/inlinecontent/mediaserver/len/bf8/bd5/bf8bd5f94d05419098c68e7537
96699e/original.pdf




https://cc.cnetcontent.com/inlinecontent/mediaserver/len/bf8/bd5/bf8bd5f94d05419098c68e7537
96699e/original.pdf




https://cc.cnetcontent.com/inlinecontent/mediaserver/len/bf8/bd5/bf8bd5f94d05419098c68e7537
96699e/original.pdf




                                             8
         Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 10 of 17




https://cc.cnetcontent.com/inlinecontent/mediaserver/len/bf8/bd5/bf8bd5f94d05419098c68e7537
96699e/original.pdf

         18.   The Accused Products may set a path cost for a forwarding port based on port

speed.




https://cc.cnetcontent.com/inlinecontent/mediaserver/len/bf8/bd5/bf8bd5f94d05419098c68e7537
96699e/original.pdf

         19.   The Accused Products support a DirectLink Rapid Convergence feature, which

reestablishes connectivity in one of the MSTIs experiencing failure by activating links which

ensure that the connectivity within the VLAN mapped in a MSTI is not lost.




                                                9
       Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 11 of 17




https://cc.cnetcontent.com/inlinecontent/mediaserver/len/bf8/bd5/bf8bd5f94d05419098c68e7537
96699e/original.pdf




https://cc.cnetcontent.com/inlinecontent/mediaserver/len/bf8/bd5/bf8bd5f94d05419098c68e7537
96699e/original.pdf

       20.     In view of preceding paragraphs, each and every element of at least claim 1 of the

‘435 Patent is found in the Accused Products. And upon information and belief, each and every

element of at least claim 1 of the ‘435 Patent is performed or practiced by Defendants at least

through Defendants’ own use and configuration of its own Accused Products, and/or through

Defendants’ own testing and configuration of its own Accused Products, and/or through

Defendants’ providing services for its Accused Products, including but not limited to providing

installation, deployment, support and configuration of its Accused Products.

       21.     Defendants continue to directly infringe at least one claim of the ‘435 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale,




                                                  10
         Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 12 of 17




importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

         22.      Defendants have receivedIn May 2020, Plaintiff filed a suit against Defendants

asserting infringement of the same patent and by the same accused products that are asserted in

this case. Plaintiff dismissed the prior suit before filing this suit. As a result of the prior suit,

Defendants had notice and actual or constructive knowledge of their infringement of the ‘435

Patent since at least the date of service of this Complaint.patent-in-suit since at least May 2020,

before the filing of this case. Further, Defendants had knowledge of their infringement of the

patent-in-suit before the filing of this Amended Complaint.1

         23.      Since at least the date of service of this ComplaintMay 2020, through its actions,

Defendants have actively induced product makers, distributors, retailers, and/or end users of the

Accused Products to infringe the ‘435 Patent throughout the United States, including within this

judicial district, by, among other things, advertising and promoting the use of the Accused

Products in various websites, including providing and disseminating product descriptions,




 1
     Dell filed a motion to dismiss that is mooted by this amended complaint. Dell’s motion cites a WDTX case
     (which relies authority from the District of Delaware) for the proposition that knowledge of a plaintiff’s patent
     after the lawsuit was filed is insufficient to plead the requisite knowledge for indirect infringement. See Aguirre
     v. Powerchute Sports, LLC, No. SA-10-CV-0702 XR, 2011 WL 2471299, at *3 (W.D. Tex. June 17, 2011)
     (citing Xpoint Techs. v. Microsoft Corp., 730 F.Supp.2d 349 (D. Del. 2010)). Several Delaware courts have
     since rejected this rule because there is no statutory basis to support it and because there is no purpose served by
     the formality of requiring the plaintiff to file an amended complaint in order to be allowed to assert knowledge
     of the patents during the period following the filing of the original complaint. See Walker Digital, LLC v.
     Facebook, Inc., 852 F. Supp. 2d 559, 566 (D. Del. 2012) (“The court acknowledges that this result is
     inconsistent with its prior decisions in Xpoint Techs. v. Microsoft Corp., 730 F.Supp.2d 349 (D.Del.2010), and
     EON Corp. IP Holdings LLC v. FLO TV Inc., 802 F.Supp.2d 527 (D. Del. 2011). Given the ease of amendment,
     the limitation of damages to post-knowledge conduct, and in the interests of judicial economy, the court finds
     that the better reasoning is to allow a complaint that satisfies Rule 8 to proceed to discovery rather than
     dismissing it for lack of pre-filing knowledge when, by the time the motion to dismiss has been filed, defendant
     in fact has the requisite knowledge as pled by plaintiff.”); see also IOENGINE, LLC v. PayPal Holdings, Inc.,
     CV 18-452-WCB, 2019 WL 330515, at *4 (D. Del. Jan. 25, 2019) (“The Court sees no purpose that would be
     served by the formality of requiring IOENGINE to file an amended complaint in order to be allowed to assert
     knowledge of the patents during the period following the filing of the original complaint.”).



                                                           11
       Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 13 of 17




operating manuals, and other instructions on how to implement and configure the Accused

Products. Examples of such advertising, promoting, and/or instructing include the documents at:

      https://www.dell.com/support/article/us/en/04/sln316270/dell-emc-powerswitch-n-series

      https://www.dell.com/support/article/en-us/how10525/how-to-manage-multiple-
       spanning-tree-mstp-using-command-line-on-dell-networking-powerconnect-campus-
       switches?lang=en

      https://cc.cnetcontent.com/inlinecontent/mediaserver/len/bf8/bd5/bf8bd5f94d05419098c
       68e753796699e/original.pdf

       24.     Since at least the date of service of this ComplaintMay 2020, through its actions,

Defendants have contributed to the infringement of the ‘435 Patent by having others sell, offer

for sale, or use the Accused Products throughout the United States, including within this judicial

district, with knowledge that the Accused Products infringe the ‘435 Patent. The Accused

Products are especially made or adapted for infringing the ‘435 Patent and have no substantial

non-infringing use. For example, in view of the preceding paragraphs, the Accused Products

contain functionality which is material to at least one claim of the ‘435 Patent.

                                         JURY DEMAND

       Brazos hereby demands a jury on all issues so triable.

                                    REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)     Enter judgment that Defendants infringe one or more claims of the ‘435 Patent

literally and/or under the doctrine of equivalents;

       (B)     Enter judgment that Defendants have induced infringement and continue to

induce infringement of one or more claims of the ‘435 Patent;

       (C)     Enter judgment that Defendants have contributed to and continue to contribute to

the infringement of one or more claims of the ‘435 Patent;




                                                 12
       Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 14 of 17




       (D)     Award Brazos damages, to be paid by Defendants in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

the infringement by Defendants of the ‘435 Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (E)     Declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




                                                13
      Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 15 of 17




Dated: June 2October 19, 2020             Respectfully submitted,

                                          /s/ James L. Etheridge
                                          James L. Etheridge
                                          Texas State Bar No. 24059147
                                          Ryan S. Loveless
                                          Texas State Bar No. 24036997
                                          Travis L. Richins
                                          Texas State Bar No. 24061296
                                          ETHERIDGE LAW GROUP, PLLC
                                          2600 E. Southlake Blvd., Suite 120 / 324
                                          Southlake, Texas 76092
                                          Telephone: (817) 470-7249
                                          Facsimile: (817) 887-5950
                                          Jim@EtheridgeLaw.com
                                          Ryan@EtheridgeLaw.com
                                          Travis@EtheridgeLaw.com

                                          Mark D. Siegmund
                                          State Bar No. 24117055
                                          mark@waltfairpllc.com
                                          Law Firm of Walt, Fair PLLC.
                                          1508 North Valley Mills Drive
                                          Waco, Texas 76710
                                          Telephone: (254) 772-6400
                                          Facsimile: (254) 772-6432

                                          COUNSEL FOR PLAINTIFF




                                     14
   Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 16 of 17




Document comparison by Workshare 9.5 on Sunday, October 25, 2020 12:41:42
PM
Input:
                    file://Z:\Client Files_GDCIP Projects - Phoenix\2020\10
Document 1 ID       October\24\B37614\2. DRAFT\Word\2020-06-02 (001-0)
                    Original Complaint.docx
Description         2020-06-02 (001-0) Original Complaint
                    file://Z:\Client Files_GDCIP Projects - Phoenix\2020\10
Document 2 ID       October\24\B37614\2. DRAFT\Word\2020-10-19 (033-0)
                    Amended Complaint For Patent Infringement.docx
                    2020-10-19 (033-0) Amended Complaint For Patent
Description
                    Infringement
Rendering set       Standard

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                                 13
Deletions                                   5
Moved from                                  3
Moved to                                    3
Style change                                0
Format changed                              0
  Case 6:20-cv-00476-ADA Document 36-2 Filed 10/30/20 Page 17 of 17




Total changes                       33
